Citation Nr: 1515768	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-15 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984 and from November 1990 to April 1991, with additional service in the National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In his substantive appeal, the Veteran requested a videoconference hearing, but in March 2015 correspondence, he cancelled this request.   

The issues of service connection for left knee and low back disabilities are being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the pendency of the claim has had, a bilateral hearing loss disability.

2.  The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A.
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  A rating in excess of 10 percent for tinnitus is not warranted.  38 U.S.C.A.         §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.87, Code 6260 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.   By correspondence dated in November 2008, VA notified the Veteran of the information needed to substantiate and complete his claims of service connection for bilateral hearing loss and tinnitus, to include notice of the information that he was responsible for providing and the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  The claim for service connection for tinnitus was later granted, and the Board finds that this November 2008 notice was adequate.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

While some service treatment records (STRs) are associated with the record, it was determined that the Veteran's complete STRs are unavailable.  Therefore, VA has a heightened duty to assist him in developing evidence to substantiate his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this regard, the RO obtained his postservice treatment records and arranged for a VA audio examination in April 2009.  As discussed below, the claim for service connection for hearing loss is based on the lack of competent evidence that the Veteran has a hearing loss disability as defined by 38 C.F.R. § 3.385.  Review of the April 2009 VA examination reveals that the examiner provided the necessary testing to determine whether there was a current disability.  The Board finds that the report of this examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As to the increased rating claim for tinnitus, as discussed below, the Veteran has been provided the highest schedular rating and there is no evidence, and the Veteran has not asserted, that his disability presents symptoms outside the schedular criteria.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Service Connection - Bilateral Hearing Loss

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that he has bilateral hearing loss due to noise exposure in service.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  No audiometry during the pendency of the instant claim has found the Veteran to have a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385.  Notably, audiometry on April 2009 VA examination and October 2008 private audiometry did not demonstrate bilateral hearing loss disability as defined in 38 C.F.R. § 3.385.  Therefore, the record as it stands simply does not show that the Veteran has a current hearing loss disability.  Consequently, he has not presented a valid claim of service connection for bilateral hearing loss, and the appeal in this matter must be denied.  

The Board acknowledges an October 2012 VA treatment record which notes an assessment of left ear hearing loss.  However, there is no audiometry associated with this statement.  Notably, this record also notes that the Veteran was evaluated by audiology in June 2011 and is not a candidate for hearing aids.  As noted above, in order for hearing loss to be service-connected, it must be considered disabling according to 38 C.F.R. § 3.385.  Thus, a notation of hearing loss alone, without audiometry showing loss reaching the thresholds of disabling hearing loss, is not sufficient to establish a diagnosis of a hearing loss disability.  

The Board has considered the Veteran's lay statements to the effect that he has such disability due to service.  However, although he is competent to testify to symptoms, such as difficulty hearing, the diagnosis of a hearing loss disability cannot be established by lay self-observation because such specific diagnosis is established by clinical findings of speech discrimination scores and audiometric thresholds.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's self-diagnosis of such disability has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) a bilateral hearing loss disability.  Consequently, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Increased Rating - Tinnitus

Historically, a January 2010 rating decision granted the Veteran service connection for tinnitus and assigned a 10 percent rating, effective November 5, 2008.

Under the governing criteria, Code 6260 (as amended, effective June 13, 2003), recurrent tinnitus warrants a 10 percent rating.  Note (1) following Code 6260 states that a separate evaluation for tinnitus may be combined with an evaluation under Codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes.  Note (2) provides that only a single evaluation for recurrent tinnitus will be assigned whether the sound is perceived in one ear, both ears, or in the head.  Note (3) states that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) is not evaluated under Code 6260 but is to be evaluated as part of any underlying condition causing it. 38 C.F.R. § 4.87, Code 6260.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) the United States Court of Appeals for the Federal Circuit upheld VA's long-standing interpretation of pre-June 13, 2003, versions of Code 6260 as permitting no more than a single 10 percent rating for tinnitus, whether perceived bilaterally or unilaterally.  As the current version of Code 6260 specifically prohibits a schedular rating in excess of a single 10 percent rating for tinnitus, however perceived, the Veteran's claim for an increased rating for tinnitus must be denied.  There is no legal basis for a higher schedular rating for such disability.  

The Board has considered whether referral of this matter for extraschedular consideration is indicated.  The evidentiary record does not show, nor does the Veteran allege, any manifestations of, or functional impairment due to, tinnitus that are not encompassed by the schedular criteria.  On April 2009 VA audiological examination, the Veteran reported ringing in his ears that "comes and goes throughout the day."  This is encompassed by the schedular criteria for recurrent tinnitus.  Accordingly, the schedular criteria are not inadequate and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence does not show and the Veteran does not contend that he is unemployable due to his tinnitus.  Accordingly, the matter of entitlement to a total disability rating based upon individual unemployability (TDIU) is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for bilateral hearing loss disability is denied.

A rating in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran contends that his left knee is due to his active duty service; he alternatively contends that he injured his left knee during service with the National Guard and has had problems since.  On March 1984 separation report of medical history, the Veteran reported a trick/locked knee.  Postservice treatment records show surgery and treatment for a torn left patella tendon and complaints of left knee pain.  In August 2009, the Veteran's chiropractor submitted a statement indicating that his left knee disability was "more likely than not directly due to his service conditions."  Considering this evidence, the Board finds that a VA examination to obtain a medical opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 27 (2007).

The Veteran also contends that he has a low back disability due to his left knee.  Thus, the claim of service connection for a low back disability is inextricably intertwined with the claim of service connection for a left knee disability, which is being remanded.  Consideration of this claim must be deferred pending resolution of the service connection for a left knee disability claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records related to the Veteran's left knee and low back.

2.  After completion of directive #1, schedule the Veteran for an examination to address the probable etiology of any diagnosed left knee disability entity.  Following examination of the Veteran and review of his record, the examiner should respond to the following:

(a)  Please indicate all diagnosed left knee disability entities.

(b)  As to each left knee disability entity diagnosed, is it at least as likely as not (a 50% or greater probability) that such is related to his service, to include the report of trick/locked knee reported therein.

The examiner must explain the rationale for any opinions given.  The explanation should include discussion of the lay statements of record.

3.  After completion of directives #1 -2, arrange for any further development suggested with respect to the low back claim by the results of the development ordered above (i.e., an opinion regarding whether the low back disability is secondary to the left knee and issuing secondary VCAA notice).

4.  After the above development is complete and any other development that may be warranted, readjudicate the claims for service connection for left knee and low back disabilities.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


